      Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 1 of 17 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

  HOMEVESOTRS OF AMERICA, INC.,                      )
                                                     )
               Plaintiff,                            )
                                                     )
                                                     )      Case No.: 1:21-cv-3322
                       v.                            )
                                                     )
  FRANCIS RUSNAK, individually and                   )
  WINDY CITY SOLUTIONS, LLC                          )
                                                     )
               Defendants.                           )


                              PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff HomeVestors of America, Inc. (“HomeVestors”) files this Original Complaint

asserting claims against Defendants Francis Rusnak, individually, and Windy City Solutions, LLC

(collectively “Defendants”) for trademark infringement in violation of 15 U.S.C. § 1114 (Section

32 of the Lanham Act), unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A) (Section

43(a)(1)(A) of the Lanham Act), and trademark infringement, unfair competition, and unjust

enrichment under Illinois law.

       HomeVestors seeks: (1) Defendants’ ill-gotten profits, treble, exemplary, and actual

damages; (2) injunctive relief; and (3) HomeVestors’ attorney’s fees and costs of court.

                                           I. PARTIES

       1.      HomeVestors is a Delaware corporation with its principal place of business at 6500

Greenville Avenue, Suite 400, Dallas, Texas 75206.

       2.      On information and belief, Rusnak is an individual residing at 8614 W. 120th St.,

Palos Park, IL 60464-1211 and can be served with process at this address. On information and




                                                1
      Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 2 of 17 PageID #:2




belief, Rusnak is the owner of Windy City Solutions, LLC, and controls, directs, and acts for

Windy City Solutions LLC.

       3.      On information and belief, Windy City Solutions, LLC is a company organized and

existing under the laws of the State of Illinois and can be served through its registered agent,

Francis John at 15774 S. Lagrange Rd. 256, Orlando Park, IL 60462.

       4.      On information and belief, Rusnak is the moving force behind the infringing

activities complained of herein and has an interest in the financial outcome of Windy City

Solutions, LLC, which he operates under the name “Chi Home Buyers.” On information and belief,

Rusnak is the registrant of the domain <chihomebuyers.com> at which location Rusnak (as Chi

Home Buyers) operates a home buying and selling business (the “Website”).

                                  II. JURISDICTION AND VENUE

       5.      This Court has subject-matter jurisdiction over the Lanham Act claims in this action

under 28 U.S.C. §§ 1331 and 1338. This Court has supplemental jurisdiction over the Illinois state

law claims in this action under 28 U.S.C. § 1367 because these claims arise out of the same

transactions and occurrences giving rise to the federal Lanham Act claims and are so related to

those claims as to be a part of the same case or controversy. This Court has original jurisdiction

over HomeVestors’ unfair competition claim under 28 U.S.C. § 1338(b).

       6.      This Court has personal jurisdiction, and venue is proper in the Eastern Division,

because the acts that are the subject of HomeVestors’ claims, including trademark infringement,

were committed by Defendants, in part, in the State of Illinois in this Division. Defendants conduct

business primarily through the Website, which improperly uses HomeVestors’ registered

trademarks. The Website is an active site allowing customers to contact Defendants and submit

or receive information about homes the customers wish to sell or buy. Defendants are making



                                                 2
      Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 3 of 17 PageID #:3




commercial use of HomeVestors’ registered trademarks in Cook County, Illinois and this Division.

As a result, Defendants are doing business in this District and committing acts of infringement,

unfair competition, and other wrongs in this District.

                                  III. FACTUAL BACKGROUND

HomeVestors’ business

       7.      HomeVestors was founded and began franchising its business in 1996.

HomeVestors has over 1,100 franchisees across 47 states that operate under strict codes and

systems to ensure high ethical standards and responsible business practices. Over the years,

HomeVestors and its franchisees have bought more than 110,000 houses.

       8.      HomeVestors is known as the WE BUY UGLY HOUSES® people and is the

number one buyer of houses in the United States. HomeVestors franchisees buy homes that are

difficult to sell and pay cash to owners in challenging situations. HomeVestors franchisees

rehabilitate the houses and then sell or lease the homes. This process improves neighborhood

aesthetics and provides opportunities for first-time homebuyers, other homebuyers, and renters.

HomeVestors has franchisees in the Chicago, Illinois area and real estate market.

       9.      HomeVestors offers low-cost franchising opportunities to investors seeking to enter

the business. Its unique business model includes a proprietary software system used in evaluating

the potential value of single-family homes for purchase and repair.          HomeVestors and its

franchisees also employ a mass advertising campaign based on high-impact billboards, nationwide

television commercials, and widespread Internet advertising that has achieved nearly universal

market awareness for HomeVestors’ trademark portfolio, which is discussed in detail below.

HomeVestors also utilizes a direct-selling program that assists franchisees in identifying buyers or




                                                 3
      Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 4 of 17 PageID #:4




investors who may already have a vested interest in improving the relevant neighborhoods.

HomeVestors’ first franchise in Cincinnati began operating in 2001.

       10.     HomeVestors has received numerous honors and awards. HomeVestors was

recognized by Entrepreneur Magazine, which most recently ranked it the 16th “Top Growth

Franchise,” named it as one of the top 200 franchises of 2020 and placed it at number 30 on its

annual Franchise 500. Furthermore, for the last eight consecutive years, the Caruth Institute for

Entrepreneurship at the SMU Cox School of Business ranked HomeVestors among the fastest-

growing private companies based in Dallas as part of the “Dallas 100.” HomeVestors appeared for

12 consecutive years on the prestigious Franchise Business Review's "Top Franchises,” a

distinction awarded to franchisors with the highest level of franchisee satisfaction. Additionally,

Franchise Business Review recently honored HomeVestors as a recipient of the “Top 50 Franchise

Satisfaction Award.” HomeVestors has built substantial goodwill in its name and business

practices among both consumers and its franchisees.

HomeVestors owns substantial trademark rights through its significant use in commerce of
its trademarks

       11.     HomeVestors possesses extensive, valuable rights in its intellectual property,

including a family of U.S. trademarks that includes, among others, those listed below (collectively

referred to as the “Ugly Houses Marks”):

     Mark      Reg No.                                 Goods and Services
 WE BUY UGLY Reg 2999705              INT. CL. 36 REAL ESTATE SERVICES, NAMELY, REAL
 HOUSES                               ESTATE ACQUISITION, REAL ESTATE BROKERAGE
                                      SERVICES AND REAL ESTATE FINANCING
 UG BUYS             Reg 2935916      INT. CL. 36 REAL ESTATE SERVICES, NAMELY, REAL
 UGLY HOUSES                          ESTATE ACQUISITION, REAL ESTATE BROKERAGE
                                      SERVICES AND REAL ESTATE FINANCING
 WE SELL             Reg 4638341      INT. CL 35 REAL ESTATE SALES MANAGEMENT;
 UGLY HOUSES                          SALES PROMOTION SERVICES; PROVIDING WEB SITE
                                      FOR INVESTORS TO ACCESS PROPERTIES FOR SALE


                                                4
   Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 5 of 17 PageID #:5




    Mark          Reg No.                      Goods and Services
                              INT. CL. 36 REAL ESTATE SERVICES, NAMELY, REAL
                              ESTATE BROKERAGE, AND PROVIDING MORTGAGE,
                              TITLE AND HOME INSURANCE BROKERAGE
                              SERVICES; REAL ESTATE SERVICES, NAMELY, REAL
                              ESTATE ACQUISITION, REAL ESTATE BROKERAGE
                              SERVICES AND REAL ESTATE FINANCING SERVICES;
                              REAL ESTATE CONSULTATION, MANAGEMENT,
                              BROKERAGE, AND LEASING SERVICES; REAL ESTATE
                              SALES, NAMELY, REAL ESTATE AGENCY SERVICES
                              AND REAL ESTATE LISTING

UG SELLS       Reg 4786527    INT. CL. 35 REAL ESTATE SALES MANAGEMENT;
UGLY HOUSES                   SALES PROMOTION SERVICES; PROVIDING WEB SITE
                              FOR INVESTORS TO ACCESS PROPERTIES FOR SALE

                              INT. CL. 36 REAL ESTATE SERVICES, NAMELY, REAL
                              ESTATE BROKERAGE, AND PROVIDING MORTGAGE,
                              TITLE AND HOME INSURANCE BROKERAGE
                              SERVICES; REAL ESTATE SERVICES, NAMELY, REAL
                              ESTATE ACQUISITION, REAL ESTATE BROKERAGE
                              SERVICES AND REAL ESTATE FINANCING SERVICES;
                              REAL ESTATE CONSULTATION, MANAGEMENT,
                              BROKERAGE, AND LEASING SERVICES; REAL ESTATE
                              SALES, NAMELY, REAL ESTATE AGENCY SERVICES
                              AND REAL ESTATE LISTING

SELL US YOUR Reg 5919522      INT. CL. 35 REAL ESTATE SALES MANAGEMENT,
UGLY HOUSE                    MARKETING, AND ADVERTISING SERVICES; SALES
                              PROMOTION SERVICES; FRANCHISING SERVICES,
                              NAMELY, OFFERING BUSINESS MANAGEMENT
                              ASSISTANCE, CONSULTATION, AND ADVISORY
                              SERVICES    IN    ESTABLISHING,    OPERATING,
                              PROMOTING, MARKETING, AND DEVELOPING
                              FRANCHISED BUSINESSES IN THE FIELDS OF REAL
                              ESTATE, RESIDENTIAL AND COMMERCIAL REAL
                              ESTATE, AND IN THE FIELDS OF RESIDENTIAL REAL
                              ESTATE PURCHASING, RESIDENTIAL REAL ESTATE
                              FINANCING, AND THE SELLING OR LEASING OF
                              RESIDENTIAL REAL ESTATE

                              INT. CL 36 REAL ESTATE ACQUISITION SERVICES;
                              REAL ESTATE FINANCING SERVICES; REAL ESTATE
                              CONSULTATION, MANAGEMENT, AND LEASING
                              SERVICES; EVALUATION AND ASSESSMENT OF REAL
                              ESTATE; PROVIDING A WEBSITE FEATURING

                                      5
   Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 6 of 17 PageID #:6




   Mark           Reg No.                    Goods and Services
                              INFORMATION IN THE FIELD OF REAL ESTATE AND
                              FEATURING LISTINGS OF PROPERTIES FOR SALE FOR
                              ACCESS BY INVESTORS; PROVIDING REAL ESTATE
                              LISTINGS AND REAL ESTATE INFORMATION;
                              PROVIDING REAL ESTATE LISTINGS AND REAL
                              ESTATE INFORMATION VIA THE INTERNET;
                              FRANCHISING SERVICES, NAMELY, PROVIDING
                              FINANCIAL INFORMATION AND ADVICE REGARDING
                              ESTABLISHING, OPERATING, MARKETING, AND
                              DEVELOPING FRANCHISED BUSINESSES IN THE
                              FIELDS OF REAL ESTATE, RESIDENTIAL AND
                              COMMERCIAL REAL ESTATE, AND RESIDENTIAL
                              REAL ESTATE PURCHASING, RESIDENTIAL REAL
                              ESTATE FINANCING, AND THE SELLING OR LEASING
                              OF RESIDENTIAL REAL ESTATE

WE BUY         Reg 5919520    INT. CL. 35 REAL ESTATE SALES MANAGEMENT,
HOUSES, THE                   MARKETING, AND ADVERTISING SERVICES; SALES
GOOD, THE                     PROMOTION SERVICES; FRANCHISING SERVICES,
BAD AND THE                   NAMELY, OFFERING BUSINESS MANAGEMENT
UGLY                          ASSISTANCE, CONSULTATION, AND ADVISORY
                              SERVICES     IN   ESTABLISHING,    OPERATING,
                              PROMOTING, MARKETING, AND DEVELOPING
                              FRANCHISED BUSINESSES IN THE FIELDS OF REAL
                              ESTATE, RESIDENTIAL AND COMMERCIAL REAL
                              ESTATE, AND IN THE FIELDS OF RESIDENTIAL REAL
                              ESTATE PURCHASING, RESIDENTIAL REAL ESTATE
                              FINANCING, AND THE SELLING OR LEASING OF
                              RESIDENTIAL            REAL            ESTATE
                              INT. CL. 36 REAL ESTATE ACQUISITION SERVICES;
                              REAL ESTATE FINANCING SERVICES; REAL ESTATE
                              CONSULTATION, MANAGEMENT, AND LEASING
                              SERVICES; EVALUATION AND ASSESSMENT OF REAL
                              ESTATE; PROVIDING A WEBSITE FEATURING
                              INFORMATION IN THE FIELD OF REAL ESTATE AND
                              FEATURING LISTINGS OF PROPERTIES FOR SALE FOR
                              ACCESS BY INVESTORS; PROVIDING REAL ESTATE
                              LISTINGS AND REAL ESTATE INFORMATION;
                              PROVIDING REAL ESTATE LISTINGS AND REAL
                              ESTATE INFORMATION VIA THE INTERNET;
                              FRANCHISING SERVICES, NAMELY, PROVIDING
                              FINANCIAL INFORMATION AND ADVICE REGARDING
                              ESTABLISHING, OPERATING, MARKETING, AND
                              DEVELOPING FRANCHISED BUSINESSES IN THE
                              FIELDS OF REAL ESTATE, RESIDENTIAL AND

                                      6
   Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 7 of 17 PageID #:7




   Mark           Reg No.                       Goods and Services
                              COMMERCIAL REAL ESTATE, AND RESIDENTIAL
                              REAL ESTATE PURCHASING, RESIDENTIAL REAL
                              ESTATE FINANCING, AND THE SELLING OR LEASING
                              OF RESIDENTIAL REAL ESTATE
WE BUY UGLY Reg 5560021       INT. CL. 35 REAL ESTATE SALES MANAGEMENT,
HOUSES.COM                    MARKETING, AND ADVERTISING SERVICES; SALES
                              PROMOTION SERVICES; FRANCHISING SERVICES,
                              NAMELY, OFFERING BUSINESS MANAGEMENT
                              ASSISTANCE, CONSULTATION, AND ADVISORY
                              SERVICES      IN    ESTABLISHING,      OPERATING,
                              PROMOTING, MARKETING, AND DEVELOPING
                              FRANCHISED BUSINESSES IN THE FIELDS OF REAL
                              ESTATE, REAL ESTATE INVESTMENT, AND THE
                              PURCHASE, FINANCE, AND SALE OF REAL ESTATE
                              INT. CL. 36 REAL ESTATE ACQUISITION SERVICES;
                              REAL ESTATE FINANCING SERVICES; REAL ESTATE
                              CONSULTATION, MANAGEMENT, AND LEASING
                              SERVICES; EVALUATION AND ASSESSMENT OF REAL
                              ESTATE; PROVIDING A WEBSITE FEATURING
                              INFORMATION IN THE FIELD OF REAL ESTATE AND
                              FEATURING LISTINGS OF PROPERTIES FOR SALE FOR
                              ACCESS BY INVESTORS; PROVIDING REAL ESTATE
                              LISTINGS AND REAL ESTATE INFORMATION;
                              PROVIDING REAL ESTATE LISTINGS AND REAL
                              ESTATE INFORMATION VIA THE INTERNET;
                              FRANCHISING SERVICES, NAMELY, PROVIDING
                              FINANCIAL INFORMATION AND ADVICE REGARDING
                              ESTABLISHING, OPERATING, MARKETING, AND
                              DEVELOPING FRANCHISED BUSINESSES IN THE
                              FIELDS OF REAL ESTATE, REAL ESTATE INVESTMENT,
                              AND THE PURCHASE, FINANCE, AND SALE OF REAL
                              ESTATE
UGLY HOUSE?    Reg 5172916    INT. CL. 35 REAL ESTATE SALES MANAGEMENT;
                              SALES     PROMOTION      SERVICES;   FRANCHISING
                              SERVICES,     NAMELY,      OFFERING    TECHNICAL
                              ASSISTANCE      IN   ESTABLISHING,     OPERATING,
                              MARKETING       AND    DEVELOPING     FRANCHISED
                              BUSINESSES THAT PURCHASE, FINANCE AND SELL
                              RESIDENTIAL               REAL            ESTATE
                              INT. CL. 36 REAL ESTATE SERVICES, NAMELY, REAL
                              ESTATE BROKERAGE, AND PROVIDING MORTGAGE,
                              TITLE AND HOME INSURANCE BROKERAGE
                              SERVICES; REAL ESTATE SERVICES, NAMELY, REAL
                              ESTATE ACQUISITION, REAL ESTATE BROKERAGE
                              SERVICES AND REAL ESTATE FINANCING SERVICES;

                                      7
      Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 8 of 17 PageID #:8




       Mark             Reg No.                      Goods and Services
                                      REAL ESTATE CONSULTATION, MANAGEMENT,
                                      BROKERAGE, AND LEASING SERVICES; PROVIDING A
                                      WEB SITE FOR INVESTORS TO ACCESS LISTINGS OF
                                      REAL ESTATE PROPERTIES THAT ARE FOR SALE


       12.     HomeVestors owns and has used the Ugly Houses Marks since at least as early as

1999 and has built substantial brand-name recognition through the use of these marks.

       13.     Over the years, HomeVestors has spent significant amounts of time and resources

in developing its brand and maintaining the goodwill it has built in its trademarks. HomeVestors

and its network of franchisees have spent over $366 million on advertising over the course of the

past 10 years, which includes advertising on the Internet, radio, television, magazines, print ads

(mailers, post cards, door hangers, etc.), and billboards seen throughout the country. Indeed, the

HomeVestors brand is readily and widely recognized in the industry and among the general public,

and the Ugly Houses Marks have become famous to designate HomeVestors’ business.

Defendants’ Wrongful Activities

       14.     On information and belief, Defendants control and operate the Website. The

Website is a direct competitor with HomeVestors and its franchisees. The Website advertises the

buying and selling of houses in distressed situations.

       15.     For several years, Defendants have engaged in a deliberate attempt to capitalize on

HomeVestors’ goodwill by infringing on the Ugly Houses Marks online and in advertising without

HomeVestors’ permission. On information and belief, the Website has used and/or currently still

uses the Ugly Houses Marks and confusingly similar marks in its text content, titles, and URL

extension.

       16.     Defendants’ intentional, ongoing, and unauthorized use of the Ugly Houses Marks

as set forth herein constitute acts of trademark infringement and unfair competition.

                                                 8
     Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 9 of 17 PageID #:9




Late 2020 Infringement of the Ugly Houses Marks

       17.      Defendants have participated in an ongoing and willful pattern of infringement of

the Ugly Houses Marks despite repeated notice from HomeVestors.

       18.      In late 2021, HomeVestors performed searches of the domain website

<chihomebuyers.com> for use of the phrase “we buy ugly houses,” or similar derivatives, and

discovered the following conduct of Defendants constituting trademark infringement and unfair

competition and/or breach of contract:

             a. Defendants were using the phrase “We Buy Ugly Houses” in website titles and text

                at <chihomebuyers.com>.

             b. Defendants were using the phrase “We Buy Ugly Houses” in the URL extension at

                <https://www.chihomebuyers.com/we-buy-ugly-houses-chicago/>.

       19.      On or about December 2, 2020, HomeVestors sent a cease and desist letter to

Defendants identifying the specific infringement of the Ugly Houses Marks on and through

Defendants’ Website at <chihomebuyers.com>. See December 2, 2020 letter attached as Exhibit

A. Defendants failed to respond.

Defendants’ Infringement Continues Into 2021

       20.      In a follow up letter dated January 8, 2021, HomeVestors noted Defendants’ lack

of response, and reported that while some of the infringing use identified in HomeVestors’ prior

communication had been removed, significant issues of infringement remained as demonstrated

in a highlighted and attached screenshot of Defendants’ Website, specifically including ongoing

use of the Ugly Houses Marks and other similar marks on the Website in the URL extension. Once

again, HomeVestors demanded that Defendants cease and desist from all such infringing use of




                                                9
    Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 10 of 17 PageID #:10




the Ugly Houses Marks. And once again, Defendants failed to respond. See January 8, 2021 letter

attached as Exhibit B.

       21.     HomeVestors sent another cease and desist letter on April 6, 2021, reiterating that

the identified infringement continued on Defendants’ Website and demanding that all such

infringement cease. See April 6, 2021 letter attached as Exhibit C.

       22.     When Defendants still did not respond, HomeVestors sent a final demand on May

6, 2021, advising that the specifically identified infringement on Defendants’ Website had been

ongoing for months despite full and actual notice of HomeVestors’ intellectual property rights,

including its federal registrations. HomeVestors noted that such ongoing infringement in the face

of actual notice constitutes willful infringement and made a final demand that Defendants’ cease

using the Ugly Houses Marks or other similar marks on Defendants’ Website, whether as text,

title, or in the URL extension. See May 6, 2021 letter attached as Exhibit D. Still, Defendants

failed to respond.

       23.     As recently as the date of the filing of this Complaint, a search of the domain

website <chihomebuyers.com> for use of the phrase “we buy ugly houses,” or similar derivatives

demonstrates that while Defendants have removed some of the infringing use identified by

HomeVestors, their willful infringement of the Ugly Houses Marks continues to this day in the

inclusion of the phrase “We Buy Ugly Houses” in the URL extension for the Website at

<https://www.chihomebuyers.com/we-buy-ugly-houses-chicago/>.          Thus,    despite    specific

identification of the infringing use of the Ugly Houses Marks and repeated demands that

Defendants cease and desist from such infringement, Defendants intentionally and willfully

continue to use the Ugly Houses Marks, or marks that are confusingly similar, for the purpose of

advertising and directing traffic to their Website.



                                                 10
    Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 11 of 17 PageID #:11




Unless Defendants are enjoined, HomeVestors will suffer irreparable harm for which it has
no remedy at law

       24.     Unless Defendants are enjoined, HomeVestors will suffer irreparable harm.

Defendants’ own actions demonstrate that they will continue to trade on the goodwill

HomeVestors has built in its marks, allowing them to profit unfairly from their trademark

infringement, unfair competition, and other wrongs. Moreover, HomeVestors has no ability to

control the quality of the services provided by Defendants in conjunction with the Ugly Houses

Marks, and therefore, is at an extreme risk of irreparable harm for which there is no remedy at law

and for which money damages cannot repair.

       25.     By way of example, if customers of Defendants experience inferior services, they

will likely mistakenly attribute that bad experience to HomeVestors and its franchisees due to

Defendants’ adoption of the same marks. This is heightened by Defendants’ strategy to provide

the same or similar services to the same customer base using the same advertising channels in

connection with the same marks. As established above, these actions are taken intentionally by

Defendants as part of a scheme to trade on the goodwill built by HomeVestors through its

investment of time, efforts, and advertising in the Ugly Houses Marks.            Defendants are

intentionally trading off the goodwill HomeVestors has built up in its marks over years of use and

promotion.

                                              COUNT 1
                                    TRADEMARK INFRINGEMENT
                                          15 U.S.C. § 1114
                                  (Section 32 of the Lanham Act)

       26.     HomeVestors repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       27.     Defendants’ acts committed in the course of Internet commerce constitute

trademark infringement of the Ugly Houses Marks in violation of Section 32 of the Lanham Act,
                                                11
    Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 12 of 17 PageID #:12




15 U.S.C. § 1114. As established by the registration of the marks, the marks are protectable and

enforceable against Defendants, HomeVestors is the owner of the marks, and HomeVestors is the

senior user of the marks. Moreover, Defendants’ actions have caused a likelihood of confusion

and damage to HomeVestors. In particular, through the infringing use of the Ugly Houses Marks,

Defendants are harming HomeVestors and diverting sales that would otherwise go to

HomeVestors. Defendants’ use of the Ugly Houses Marks is likely to cause confusion and mistake

as to the source of Defendants’ services.

       28.     In accordance with Section 34 of the Lanham Act, 15 U.S.C. § 1116, Defendants

should be enjoined from using the Ugly Houses Marks and any confusingly similar variation

thereof, alone or in combination with other words, as a trademark, service mark, corporate name,

trade name component, domain name or domain name component, in Internet keyword advertising

or bidding, in meta tag data, or otherwise, to market, advertise, or identify Defendants’ services.

       29.     Under Section 35 of the Lanham Act, 15 U.S.C. § 1117(a), HomeVestors is entitled

to recover from Defendants: (i) Defendants’ profits, (ii) the damages sustained by HomeVestors,

and (iii) the costs of this action. Due to the knowing, intentional, and purposeful nature of

Defendants’ conduct, HomeVestors seeks treble the amount of its actual damages. Due to the

exceptional nature of this case, HomeVestors also seeks its reasonable attorney’s fees.

                                             COUNT 2
                                      UNFAIR COMPETITION
                                       15 U.S.C. § 1125(a)
                                (Section 43(a) of the Lanham Act)

       30.     HomeVestors repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       31.     Defendants’ acts committed in the course of interstate commerce constitute

materially false and misleading misrepresentations of fact with respect to the origin of Defendants’

                                                12
    Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 13 of 17 PageID #:13




services, and the affiliation, sponsorship, and approval of Defendants’ services in violation of

Section 43(a)(1)(A) of the Lanham Act. 15 U.S.C. § 1125(a)(1)(A).

       32.     In accordance with Section 34 of the Lanham Act, 15 U.S.C. § 1116, Defendants

should be enjoined from using the Ugly Houses Marks and any confusingly similar variation

thereof, alone or in combination with other words, as a trademark, service mark, corporate name,

trade name component, domain name or domain name component, in Internet keyword advertising

or bidding, in meta tag data, or otherwise, to market, advertise, or identify Defendants’ services.

       33.     Under Section 35 of the Lanham Act, 15 U.S.C. § 1117(a), HomeVestors is entitled

to recover from Defendants: (i) Defendants’ profits, (ii) the damages sustained by HomeVestors,

and (iii) the costs of this action. Due to the knowing, intentional, and purposeful nature of

Defendants’ conduct, HomeVestors seeks treble the amount of its damages. Due to the exceptional

nature of this case, HomeVestors seeks its reasonable attorney’s fees.

                                            COUNT 3
             VIOLATION OF     ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                                    (815 ILCS 510/1 et seq.)

       34.     HomeVestors repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       35.     Defendants have used and are using the Ugly Houses Marks in connection with the

sale, offering for sale, distribution, promotion, and advertising of its goods and services in

commerce in such a manner as to cause a likelihood of confusion or of misunderstanding as to the

source, sponsorship, approval, or certification of its goods or services.

       36.     As a direct and proximate result of Defendants’ unauthorized use of the Ugly

Houses Marks, HomeVestors has suffered and will continue to suffer substantial injury and

irreparable damage to its business, reputation, and goodwill.


                                                 13
    Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 14 of 17 PageID #:14




       37.     By using the Ugly Houses Marks without HomeVestors’ approval or consent, and

with knowledge of HomeVestors’ rights in its Ugly Houses Marks and HomeVestors’ objections

to Defendants’ use of the Ugly Houses Marks, Defendants have willfully infringed upon the rights

of HomeVestors, with an intent to trade upon the fame and goodwill associated with HomeVestors’

Ugly Houses Marks.

       38.     HomeVestors is without an adequate remedy at law to redress Defendants’ acts

complained of herein and will be irreparably harmed unless Defendants are enjoined from

committing and continuing to commit such acts.

       39.     Defendants’ acts complained of herein thus violate the Illinois Uniform Deceptive

Trade Practices Act, 815 ILCS 510/1 et seq.


                                         COUNT 3
                   VIOLATION OF ILLINOIS UNFAIR BUSINESS PRACTICES ACT
                                    (815 ILCS 505/1 et seq.)

       40.     HomeVestors repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       41.     Defendants’ acts complained of herein violate the Illinois Unfair Business Practices

Act, 815 ILCS 505/1 et seq.

       42.     As a result of Defendants’ acts complained of herein, HomeVestors has been

harmed.

                                           IV. JURY REQUEST

       43.     In accordance with Federal Rule of Civil Procedure 38, HomeVestors hereby

demands a trial by jury on its claims alleged against Defendants.




                                                  14
    Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 15 of 17 PageID #:15




                                    VI. REQUEST FOR RELIEF

         For the foregoing reasons, HomeVestors respectfully requests the Court to:

         44.    Award HomeVestors its actual, treble, and exemplary damages;

         45.    In accordance with Illinois law and 15 U.S.C. § 1116, issue a preliminary and

permanent injunction enjoining Defendants and their officers, agents, servants, employees,

franchisees, and attorneys, and all those persons in active concert or participation with Defendants

from the acts described in this Complaint;

         46.    Order Defendants and their officers, agents, servants, employees, franchisees, and

all those persons in active concert or participation with them, to identify all third parties to whom

Defendants have represented themselves to be the organization behind the Ugly Houses Marks or

somehow sponsored by, approved by, affiliated with, or associated with HomeVestors and all third

parties to whom Defendants have distributed any type of materials incorporating the Ugly Houses

Marks;

         47.    Order Defendants and their officers, agents, servants, employees, franchisees, and

attorneys, and all those persons in active concert or participation with them, to identify all other

websites containing the Ugly Houses Marks;

         48.    Order Defendants to provide an accounting of all sales, revenues, and profits related

to Defendants’ services that infringe the Ugly Houses Marks and that are falsely designated as

being sponsored by, approved by, affiliated with, or associated with HomeVestors;

         49.    In accordance with 15 U.S.C. § 1118, order all materials in Defendants’ possession

or control bearing the Ugly Houses Marks be surrendered for destruction;




                                                 15
     Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 16 of 17 PageID #:16




        50.       An order that Defendants must file with the Court and serve on HomeVestors’

counsel within 30 days after entry of the injunction, a written report, sworn under oath, setting

forth in detail the manner and form in which Defendants has complied with the injunction;

        51.       In accordance with Illinois law and 15 U.S.C. §§ 1117(a) and (d), award

HomeVestors all of Defendants’ profits and damages from the aforesaid acts of trademark

infringement and unfair competition;

        52.       In accordance with 15 U.S.C. § 1117(a), find this case to be exceptional in

HomeVestors’ favor and award HomeVestors its reasonable attorney’s fees, costs, and expenses

of this action;

        53.       In accordance with 815 ILCS 510/3, award HomeVestors its reasonable attorney’s

fees, costs, and expenses of this action.

        54.       Award HomeVestors its costs and pre-judgment and post-judgment interest at the

maximum allowable interest rate; and

        55.       Grant HomeVestors such other relief, at law or in equity, to which it is justly

entitled.



Dated: June 21, 2021                          Respectfully submitted,

                                              KLEMCHUK LLP

                                              /s/ Darin M. Klemchuk
                                              Darin M. Klemchuk
                                              darin.klemchuk@klemchuk.com
                                              Texas State Bar No. 24002418
                                              Mandi M. Phillips
                                              Texas Bar No. 24036117
                                              mandi.phillips@klemchuk.com
                                              Brian Casper
                                              Texas Bar No. 24075563
                                              brian.casper@klemchuk.com

                                                 16
Case: 1:21-cv-03322 Document #: 1 Filed: 06/21/21 Page 17 of 17 PageID #:17




                                  KLEMCHUK LLP
                                  8150 N. Central Expressway, 10th Floor
                                  Dallas, Texas. 75206
                                  Tel: 214-367-6000
                                  Fax: 214-367-6001

                                  William T. McGrath (1843567)
                                  wmcgrath@davismcgrath.com
                                  Paras R. Shah (6330422)
                                  pshah@davismcgrath.com
                                  DAVIS McGRATH LLC
                                  125 South Wacker Drive, Suite 300
                                  Chicago, IL 60606
                                  (312) 332-3033
                                  COUNSEL FOR PLAINTIFF
                                  HOMEVESTORS OF AMERICA, INC.




                                    17
